SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

558
KA 08-01685
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

LEROY BROWN, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NICOLE M. FANTIGROSSI
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Frank P.
Geraci, Jr., J.), rendered May 21, 2008. The judgment convicted
defendant, upon a jury verdict, of criminal contempt in the first
degree and harassment in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of criminal contempt in the first degree (Penal
Law § 215.51 [b] [v]) and harassment in the second degree (§ 240.26
[1]). Defendant failed to preserve for our review his contention that
he was deprived of a fair trial based on prosecutorial misconduct
during summation (see People v McEathron, 86 AD3d 915, 916; People v
Lyon, 77 AD3d 1338, 1339, lv denied 15 NY3d 954). Specifically,
defendant either failed to object to the alleged instances of
misconduct (see People v Paul, 78 AD3d 1684, 1684-1685, lv denied 16
NY3d 834), or his objections thereto “were merely general objections
without a specified basis” (People v Beggs, 19 AD3d 1150, 1151, lv
denied 5 NY3d 803; see People v Parks, 66 AD3d 1429, 1430, lv denied
14 NY3d 804; see generally People v Romero, 7 NY3d 911, 912). In any
event, defendant’s contention is without merit. The majority of the
comments in question were within “ ‘the broad bounds of rhetorical
comment permissible’ ” during summations (People v Williams, 28 AD3d
1059, 1061, affd 8 NY3d 854, quoting People v Galloway, 54 NY2d 396,
399), and they were “either a fair response to defense counsel’s
summation or fair comment on the evidence” (McEathron, 86 AD3d at 916
[internal quotation marks omitted]). “Even assuming, arguendo, that
some of the prosecutor’s comments were beyond those bounds, we
conclude that they were not so egregious as to deprive defendant of a
                            -2-                  558
                                           KA 08-01685

fair trial” (id.).




Entered:   April 20, 2012         Frances E. Cafarell
                                  Clerk of the Court